DETAILED ACTION
Request for reconsideration of the application filed on 10/10/2022, is acknowledged.  No amendment was made to the claims.  Claims 15 and 17-24 are pending in the application.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha et al. (WO 2016/176561, IDS)(Taha).
Regarding claim 15, Taha teaches a method of analyzing a sample comprising a hydrophobic molecule of interest, the method comprising:
preparing an aqueous solution comprising the hydrophobic molecule of interest, wherein a concentration of the hydrophobic molecule of interest is less than about 1μM (par [0008]);
placing the solution in contact with a surface of a polypropylene substrate, wherein the surface has been treated to reduce adsorption of the hydrophobic molecule of interest as compared to a non-treated surface (par [0018]); and
analyzing the sample using mass spectrometry with respect to the hydrophobic molecule of interest (par [0204]).
Taha does not specifically teach that wherein the hydrophobic molecule of interest is a fatty acid. However, Taha teaches that “In blood, biomolecule, and blood analyte testing, it is desirable to minimize biomolecule adsorption and binding to plastic ware used with these biological substances. Plastic microwell plates, chromatography vials, and other containers, as well as pipettes (sometimes spelled "pipets"), pipette tips, centrifuge tubes, microscope slides, and other types of laboratory ware (also known as labware) used to prepare and transfer samples commonly have hydrophobic surfaces and readily adsorb biomolecules such as proteins, DNA, and RNA. Surfaces of these and other types of laboratory ware components made of polymeric plastic can cause binding of the biomolecule samples. It is thus a desire to provide surfaces for plastic laboratory ware and other articles that contact biological substances, to reduce a wide range of biomolecules from adhering.” (par [0002]). It is a basic knowledge of a chemist that hydrophobic surface repels hydrophilic substance and adsorbs hydrophobic substance. Thus, Taha implies that biomolecules such as proteins, DNA, and RNA, that adsorb to the hydrophobic surface, are hydrophobic substances. Fatty acids are lipids that contain long-chain hydrocarbons terminated with a carboxylic acid functional group. Because the long hydrocarbon chain, fatty acids are hydrophobic (“water fearing”) or nonpolar. Therefore, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules (e.g. proteins, DNA and RNA), would benefit from Taha’s method for reducing its adhering to the plastic surface. The instant specification also admitted that “In some embodiments, the hydrophobic molecule is a biomolecule. The biomolecule can be a protein or a peptide or a fatty acid” (par [0008]). Which means both protein and fatty acids can benefit from the surface treatment. Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to use the treated surface for analyzing a sample comprising a fatty acid, in order to reduce adhering of the fatty acid to the surface. The result is predictable.
Taha teaches that biomolecules include but are not limited to proteins and nucleic acids (par [0035]). It is well-known that biomolecules include molecules other than proteins and nucleic acids, such as fatty acids. 
Regarding claim 17, Taha teaches that wherein the reduction of adsorption of the hydrophobic molecule of interest is provided by a reduction in water contact angle of the surface (increase hydrophilicity …which attract water molecules) (par [0074]). As has been discussed regarding claim 15 above, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules, that would benefit (less adsorption) from the reduction in water contact angle of the surface.
Regarding claim 18-21, the reduced water contact angles as recited in the instant claims are merely intended results and does not further limit the method. Thus, the phrases carry no weight in patentability determination. At time before the filing it would have been obvious to one of ordinary skill in the art to optimize the water contact angle by routine experimentation.
Regarding claim 22, Taha teaches that wherein the reduction of adsorption of the hydrophobic molecule of interest is provided by an increase in hydrophilicity of the surface (par [0074]). As has been discussed regarding claim 15 above, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules, would benefit (less adsorption) from an increase in hydrophilicity of the surface.
Regarding claim 23-24, the percentage increases of the hydrophilicity as recited in the instant claims are merely intended results and does not further limit the method. Thus, the phrases carry no weight in patentability determination. At time before the filing it would have been obvious to one of ordinary skill in the art to optimize the percentage increases of the hydrophilicity by routine experimentation.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Applicant initially notes that the emphasized passage in Taha, paragraph [0002] does not teach that the biomolecules present in the sample are hydrophobic. Taha teaches that the surface of the laboratory ware is hydrophobic and further teaches that the hydrophobic surfaces of the laboratory ware readily adsorb biological molecules such as proteins, DNA, and RNA. Based on this passage, the Examiner takes the position that proteins, DNA, and RNA are hydrophobic biomolecules (Office Action, page 3). Applicant submits that there is no teaching in Taha that proteins, DNA, and RNA are hydrophobic biomolecules. Since this rejection appears to be set forth in facts within the personal knowledge of the Examiner, Applicant believes MPEP 2144.03 (C) will apply. Pursuant to MPEP 2144.03 (C), Applicant respectfully requests the Examiner to provide support for the assertion that proteins, DNA and RNA are generally known to be hydrophobic biomolecules either by an affidavit or by references brought to the Applicant’s attention.” (remark, page 5, par 1).
This argument is not persuasive. Taha teaches that “In blood, biomolecule, and blood analyte testing, it is desirable to minimize biomolecule adsorption and binding to plastic ware used with these biological substances. Plastic microwell plates, chromatography vials, and other containers, as well as pipettes (sometimes spelled "pipets"), pipette tips, centrifuge tubes, microscope slides, and other types of laboratory ware (also known as labware) used to prepare and transfer samples commonly have hydrophobic surfaces and readily adsorb biomolecules such as proteins, DNA, and RNA. Surfaces of these and other types of laboratory ware components made of polymeric plastic can cause binding of the biomolecule samples. It is thus a desire to provide surfaces for plastic laboratory ware and other articles that contact biological substances, to reduce a wide range of biomolecules from adhering.” (par [0002]). It is a basic knowledge of a chemist that hydrophobic surface repels hydrophilic substance and adsorbs hydrophobic substance. Thus, Taha implies that biomolecules such as proteins, DNA, and RNA, that adsorb to the hydrophobic surface, are hydrophobic substances.
Applicant argues that “Taha’s definition of biomolecules excludes any other molecules present in biological samples except for nucleotides and peptides. In this respect, Taha is acting as their own lexicographer by specifically defining biomolecules to only include nucleotides and peptides.” (remark, page 6, par 0).
Examiner respectfully disagrees. Taha teaches that biomolecules include but are not limited to proteins and nucleic acids (par [0035]). It is well-known that biomolecules include molecules other than proteins and nucleic acids, such as fatty acids. 
Applicant argues that “Taha theorizes that the treatment of surfaces reduces the adsorption of peptides and oligonucleotides, in part, by size exclusion. For example, Taha states, with respect to the surface treatment: 
It is theorized, without limiting the invention according to the scope or accuracy of this theory, that the conditioning plasma of the second more detailed embodiment cleans non- polymer additives from the surface of the microplates and/or creates a hydrophilic, nanotextured surface, also known as a nanostructure of peaks and recesses, amenable to surface functionalization. According to this theory, the nanostructure would facilitate hydrophilization of the "peaks" while sterically preventing comparatively large proteins from accessing any hydrophobic recesses. (Taha, pg. 64, paragraph [00269]).
 Oligonucleotides and peptides are considerable larger than fatty acids. For example, Taha teaches that the peptides studied have a size of between 20,000 Daltons and 340,000 Daltons. In contrast, a fatty acid (e.g., lauric acid) has a molecular weight of 200 g, which is approximately equivalent to 200 Daltons. Based on the theory presented by Taha, a person of ordinary skill in the art would recognize that fatty acids would not benefit from the surface treatment of Taha since the fatty acid would be able to contact the hydrophobic surface, whereas the larger biomolecules (oligonucleotides and peptides) are prevented from reaching the hydrophobic surface.” (remark, page 7).
This argument is not persuasive. Taha theorized that the hydrophilic surface dots created on the hydrophobic surface reduces the adsorption of hydrophobic substance, especially the larger size of hydrophobic substance. A person skilled in the art would have appreciated that as more hydrophilic surface dots are generated on the hydrophobic surface, the adsorption of smaller sized hydrophobic substance, such as fatty acids, to the hydrophobic surface would also be reduced.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797